                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7      CECIL EUGENE SHAW,                               Case No. 19-cv-08103-SVK
                                   8                      Plaintiff,
                                                                                           ORDER DENYING MOTION FOR
                                   9               v.                                      SERVICE BY PUBLICATION
                                  10      RICHARD L. BRAZELL, et al.,                      Re: Dkt. Nos. 17, 17-1
                                  11                      Defendants.

                                  12          Before the Court is Plaintiff Cecil Eugene Shaw’s motion for permission to serve Richard
Northern District of California
 United States District Court




                                  13   L. Brazell and Joan K. Brazell (collectively, “Brazell Defendants”) by publication. Dkt. 17, 17-1.
                                  14   Pursuant to Civil Local Rule 7-1(b), the Court deems this matter suitable for decision without oral
                                  15   argument. After reviewing the motion and the relevant law, the Court DENIES WITHOUT
                                  16   PREJUDICE Plaintiff’s motion to permit service by publication.
                                  17          I.         BACKGROUND
                                  18          On December 11, 2019, Plaintiff filed the instant complaint alleging violations of the
                                  19   Americans with Disabilities Act (“ADA”) and the California Unruh Civil Rights Act against RJC
                                  20   Spirits, Inc. and the Brazell Defendants. Dkt. 1. On December 12, 2019, the Court issued a
                                  21   summons to all Defendants. Dkt. 6. Defendant RJC Spirits, Inc. was served on January 5, 2020
                                  22   (Dkt. 9) and on February 6, 2020, it filed an answer (Dkt. 10). On February 10, 2020, Plaintiff
                                  23   filed a motion requesting a sixty-day extension to complete service on the Brazell Defendants,
                                  24   representing that “due to the discovery of new information, Plaintiff anticipates that service upon
                                  25   Defendants can be completed within shortly (sic).” Dkt. 11 at 2. The Court granted a thirty-day
                                  26   extension to March 12, 2020. Dkt. 15. On March 12, 2020, Plaintiff filed the instant motion.
                                  27   Dkts. 17, 17-1.
                                  28   ////
                                   1          II.     APPLICABLE LAW

                                   2          In federal court, service of a complaint is governed by Rule 4 of the Federal Rules of Civil

                                   3   Procedure. Rule 4(e)(1) permits service by “following state law for serving a summons in an

                                   4   action brought in courts of general jurisdiction in the state where the district court is located or

                                   5   where service is made.” Fed. R. Civ. P. 4(e)(1). California Code of Civil Procedure § 415.50

                                   6   provides that “[a] summons may be served by publication if upon affidavit it appears to the
                                       satisfaction of the court in which the action is pending that the party to be served cannot with
                                   7
                                       reasonable diligence be served in another manner specified in this article and that . . . [a] cause of
                                   8
                                       action exists against the party upon whom service is to be made.” Cal. Code Civ. P. § 415.50.
                                   9
                                       Service by publication should be allowed only “as a last resort.” Donel, Inc. v. Badalian, 87 Cal.
                                  10
                                       App. 3d 327, 333 (1978).
                                  11
                                              III.    DISCUSSION
                                  12
Northern District of California




                                              Under this Court’s General Order governing ADA access litigation (“General Order
 United States District Court




                                  13
                                       (“G.O.”) 56”), a Plaintiff must complete service on all defendants “promptly” and in accordance
                                  14
                                       with Federal Rule of Civil Procedure 4(m). G.O. 56 ¶ 1. In his motion to permit service by
                                  15
                                       publication, Plaintiff invokes California law governing service of a summons and complaint.
                                  16
                                       Dkt. 17-1 at 4-5. California permits service by publication if two factors are met: (1) if upon
                                  17
                                       affidavit, it appears that the party to be served cannot with reasonable diligence be served in
                                  18
                                       another manner; and (2) that a cause of action exists against the party upon whom service is to be
                                  19
                                       made. Cal. Code Civ. P. § 415.50(a). If service by publication is appropriate, the order permitting
                                  20
                                       publication must meet certain requirements, including that “[t]he court shall order the summons to
                                  21
                                       be published in a named newspaper, published in this state, that is most likely to give actual notice
                                  22
                                       to the party to be served.” Cal. Code Civ. P. § 415.50(b).
                                  23
                                              “In determining whether a plaintiff has exercised ‘reasonable diligence,’ the [C]ourt
                                  24
                                       examines the affidavit to see whether the plaintiff ‘took those steps a reasonable person who truly
                                  25
                                       desired to give notice would have taken under the circumstances.’” Hernandez v. Srija, Inc., No.
                                  26
                                       19-cv-01813-LB, 2019 WL 4417589, at * 2 (N.D. Cal. Sept. 16, 2019) (quoting Donel, 87 Cal.
                                  27
                                       App. 3d at 333). “The ‘reasonable diligence’ requirement ‘denotes a thorough, systematic
                                  28
                                                                                          2
                                   1   investigation and inquiry conducted in good faith by the party or his agent or attorney.’”

                                   2   Hernandez, 2019 WL 4417589, at *2 (quoting Kott v. Super. Ct., 45 Cal. App. 4th 1126, 1137

                                   3   (1996)). Thus, “[b]efore allowing a plaintiff to resort to service by publication, the courts

                                   4   necessarily require him to show exhaustive attempts to locate the defendant, for it is generally

                                   5   recognized that service by publication rarely results in actual notice.” Hernandez, 2019 WL

                                   6   4417589, at *2 (quoting Watts v. Crawford, 10 Cal. 4th 743, 749 n.5 (1995)).

                                   7          Here, Plaintiff has failed to demonstrate that the Brazell Defendants “cannot with

                                   8   reasonable diligence be served in another manner,” as required by § 415.50(a), because Plaintiff’s

                                   9   attempts at service have not been exhaustive. Plaintiff’s counsel attests that his office used the

                                  10   TransUnion/TLO XP search engine and the Lawyer’s Title property database search engine to

                                  11   locate addresses for the Brazell Defendants. Dkt. 17-2 ¶ 5-6. This search revealed six mailing

                                  12   addresses for the Brazell Defendants: 2325 or 2327 El Camino Real, Santa Clara, CA 95050; 2715
Northern District of California
 United States District Court




                                  13   Bayside Walk, San Diego, CA 92109; 1223 Lanny Ln, Olympic Valley, CA 96146; P.O. Box

                                  14   926, Los Gatos, CA 95031; and 18265 Montevina Rd, Los Gatos, CA 95033. Id. A process

                                  15   server hired by Plaintiff made seven attempts, over a period of approximately two weeks in

                                  16   December 2019 and January 2020, to serve the Brazell Defendants at the address on Montevina

                                  17   Road only. Dkt. 17-2 ¶ 8; Dkt. 17-4. On January 20, 2020, an office assistant mailed Notices of

                                  18   Acknowledgment to “Defendant Palm 13” at the addresses listed above.1 Dkt. 17-2 ¶ 9; Dkt. 17-5;

                                  19   Dkt. 17-6 ¶ 2. On February 3, 2020, an office assistant called seven phone numbers, four of which

                                  20   were disconnected. Dkt. 17-2 ¶ 11; Dkt. 17-6 ¶ 3. The office assistant left voicemails at the

                                  21   remaining three numbers. Dkt. 17-6 ¶ 3. On February 20, 2020, Plaintiff’s counsel emailed the

                                  22   Brazell Defendants’ attorney asking if he would accept service. Dkt. 17-2 ¶ 12; Dkt. 17-2 at 2.

                                  23          Despite Plaintiff’s attempts to serve the Brazell Defendants, it is not clear that he has

                                  24   exhausted the myriad of other avenues available for locating the Brazell Defendants.

                                  25   Additionally, in the time since the Court granted Plaintiff’s request for an extension of time to

                                  26   serve the Brazell Defendants, Plaintiff has only emailed the Brazell Defendants’ attorney once.

                                  27

                                  28
                                       1
                                        As “Palm 13” is not a defendant in this case, the Court will ignore the Notices of
                                       Acknowledgment. Dkt. 17-5.
                                                                                        3
                                   1   Dkt. 17-2 ¶ 12; Dkt. 17-7 at 2. No other efforts to complete service have been undertaken, and

                                   2   Plaintiff has not demonstrated any other attempts to identify other locations where the Brazell

                                   3   Defendants may be found. Plaintiff may wish to consider if there are other avenues by which he

                                   4   may be able to serve the Brazell Defendants, including contacting the Brazell Defendants’

                                   5   relatives, friends, or neighbors; emailing the Brazell Defendants and/or their attorney; attempting

                                   6   to locate the Brazell Defendants at the property in question in this lawsuit; and contacting co-

                                   7   defendant RJC Spirits, Inc. for the Brazell Defendants’ contact information. See Lucero v. IRA

                                   8   Services, Inc., 18-cv-5395-LB, 2019 WL 2123576, at * 3 (N.D. Cal. May 15, 2019).

                                   9          In addition to Plaintiff’s failure to demonstrate reasonable diligence in attempting to locate

                                  10   the Brazell Defendants, Plaintiff has failed to submit facts showing that publication in “El

                                  11   Observador” is “most likely to give actual notice to the party to be served,” as required under

                                  12   California Code of Civil Procedure § 415.50. Neither Plaintiff’s motion nor counsel’s affidavit
Northern District of California
 United States District Court




                                  13   mention “El Observador.” See Dkts. 17-1, 17-2. Only in Plaintiff’s “Proposed Order” is “El

                                  14   Observador” mentioned, and Plaintiff’s conclusory statement that “El Observador” is “a

                                  15   newspaper of general circulation” is insufficient to show that the Brazell Defendants are likely to

                                  16   receive actual notice of this action by publication in that newspaper. Dkt. 17-3.

                                  17          IV.     CONCLUSION

                                  18          For the reasons set forth above, the Court DENIES Plaintiff’s motion for permission to

                                  19   serve the Brazell Defendants by publication. The Court does, however, grant Plaintiff a further

                                  20   extension to May 11, 2020 to either complete service on the Brazell Defendants to or renew his

                                  21   motion with additional evidentiary support.

                                  22          SO ORDERED.

                                  23   Dated: March 25, 2020

                                  24

                                  25
                                                                                                    SUSAN VAN KEULEN
                                  26                                                                United States Magistrate Judge
                                  27

                                  28
                                                                                         4
